        Case: 3:19-cv-00784-wmc Document #: 9 Filed: 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KENT WILLIAM HUBBARD,

        Plaintiff,
                                                    Case No. 19-cv-784-wmc
   v.

MEDICREDIT INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case for failure to prosecute.




        /s/                                              6/23/2020
        Peter Oppeneer, Clerk of Court                       Date
